Filed 8/14/15 P. v. Yanez CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B259266

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. GA089267)
         v.

JOSE R. YANEZ,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County, Stan
Blumenfeld, Judge. Affirmed.
         Jose R. Yanez, in pro. per.; and Tracy J. Dressner, under appointment by the Court
of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
                                      ____________________________
                                      BACKGROUND
       On four occasions between 2004 and 2007, appellant Jose R. Yanez sexually
molested H.L., his live-in girlfriend’s daughter, beginning when she was eight years old.
H.L. reported the abuse in 2013, shortly after her 18th birthday. When she accused
Yanez of the abuse during pretextual telephone calls recorded by police, he repeatedly
apologized, said he had to account to god for his actions, and wished he could take it all
back. When she asked him why he had molested her, he said he felt like she had cared
for him.
       Yanez was charged with committing a lewd or lascivious act with a child under
                                             1
the age of 14 (Pen. Code, § 288, subd. (a)), aggravated sexual assault of a child (§ 269),
attempted sodomy by force (§§ 286, subd. (c)(2), 664), and oral copulation with a child
(§ 288a, subd. (c)(1)). At trial, H.L. testified she waited years to report the abuse because
Yanez had told her he would hurt her mother if she reported him. Yanez testified he
knew police were listening in on the pretextual telephone calls with H.L., but he carried
on with the conversation because it seemed his only road to reuniting with his daughters,
H.L.’s younger half sisters.
       A jury convicted Yanez on all counts and he was sentenced to a prison term of 15
years to life for the aggravated sexual assault plus six consecutive years on the other
counts. The court imposed a $300 restitution fine (§ 1202.4), a $300 parole revocation
fine (stayed; § 1202.45), and a $900 sex offender fine (§ 290.3). Yanez was given credit
for 555 days of time served plus 83 days of conduct credit.
       Yanez timely appealed. We appointed counsel to represent him on appeal, and
after examination of the record counsel filed an opening brief raising no issues and asking
this court to independently review the record. On March 20, 2015, we advised appellant
he had 30 days within which to personally submit any contentions or issues he wished us
to consider.


       1
           All undesignated statutory references will be to the Penal Code.


                                                 2
       Appellant filed a supplemental letter brief in which he contends both his trial and
appellate attorneys had conflicts of interest and rendered ineffective assistance.
                                       DISCUSSION
A.     Ineffective Trial Assistance
       Yanez contends his trial counsel was conflicted by other obligations—his son’s
graduation and a civil matter in another court, which led him to provide ineffective
assistance. He contends counsel was ineffective in that he retained an underqualified
paralegal to evaluate H.L.’s police interviews; based his trial strategy on this nonexpert’s
opinion; developed a trial strategy that gave credence to a theory discredited in “People v.
           2
Bledsoe”; gave faulty information to the jury; failed to follow Yanez’s defense
strategies; failed even to consult with Yanez on trial strategy; failed to investigate,
prepare, or interview or call witnesses; failed to retain an FBI analyst or sheriff’s deputy
as an expert or to interview Yanez’s “ex-girlfriend’s boyfriend’s boyfriend,” “who 15
years prior, had faced an experience very similar to” Yanez’s experience; failed to
interview a former neighbor regarding the aggravated sexual assault count; failed to
entertain plea offers; failed to follow Yanez’s jury selection recommendations; failed to
seek replacement of a juror who was caught sleeping or one who had overheard the
prosecutor comforting H.L. in the bathroom after cross-examination; failed to inform
Yanez of his rights or of the charges against him; failed to pursue evidence of persecution
at the hands of H.L.’s mother’s family; failed to insist on admission of non-edited
recordings of the pretextual phone calls; and failed to petition for a writ of habeas corpus.
       A claim that counsel was ineffective requires a showing by a preponderance of the
evidence of objectively unreasonable performance by counsel and a reasonable
probability that but for counsel’s errors, the defendant would have obtained a more
favorable result. (In re Jones (1996) 13 Cal. 4th 552, 561.) The defendant must
overcome presumptions that counsel was effective and that the challenged action might

       2
        Yanez is presumably referring to People v. Bledsoe (1984) 36 Cal. 3d 236, 247,
which discussed rape trauma syndrome.


                                              3
be considered sound trial strategy. (Ibid.) To prevail on an ineffective assistance claim
on appeal, the record must affirmatively disclose the lack of a rational tactical purpose for
the challenged act or omission. (People v. Majors (1998) 18 Cal. 4th 385, 403.) “[A]
court need not determine whether counsel’s performance was deficient before examining
the prejudice suffered by the defendant . . . . If it is easier to dispose of an ineffectiveness
claim on the ground of lack of sufficient prejudice, which we expect will often be so, that
course should be followed.” (Strickland v. Washington (1984) 466 U.S. 668, 697;
accord, In re Fields (1990) 51 Cal. 3d 1063, 1079.)
       Yanez offers only one detail to support any of his contentions: His defense
counsel met with him only four times before trial, and missed five scheduled meetings.
He fails to explain how this number of meetings prejudiced him or how more would have
helped.
       No other specifics are provided. Yanez fails to explain: the content of the
paralegal’s analysis of H.L.’s police interviews or how it was deficient; how a trial
strategy based on that report was ineffective; in what manner his counsel gave credence
to any discredited theory; what faulty information was given to the jury; what his defense
strategies or jury recommendations were; what further investigation was needed; who the
neglected witnesses or experts were or what they would have said; what plea offers were
rejected; or what rights or charges were unknown to him. Some information about some
of Yanez’s complaints appears in the record, but to the extent it does, it contradicts
Yanez’s assertions. For example, the trial transcript reveals that Yanez’s counsel
strongly pursued the theory that Yanez was being persecuted by H.L.’s mother’s family;
acceded to omission only of portions of the pretextual phone recordings that tended to
show Yanez abused one of his daughters; and thoroughly investigated the juror who had
overheard H.L. crying in the bathroom. And Yanez himself acknowledged in open court
that he had rejected the prosecution’s plea offers.
       And Yanez offers no explanation how these or any other purported deficiencies in
his counsel’s performance were objectively unreasonable or how a reasonable probability



                                               4
exists that but for counsel’s errors, he would have obtained a more favorable result. He
ignores the latter issue.
       From a close reading of the reporter’s and clerk’s transcripts on appeal, it does not
appear Yanez’s counsel provided ineffective assistance. Nor is it reasonably probable a
different result would have been achieved had counsel done any or all of the things
Yanez now argues he should have done. Accordingly, we reject his claim of ineffective
assistance.
B.     Ineffective Appellate Assistance
       Yanez contends his appellate counsel spent insufficient time—only 10 days—with
his file, failed to petition for a writ of habeas corpus, and cannot effectively communicate
with him because she resides in New York.
       Whether any of this is true is irrelevant for our purposes, as we have examined the
entire record and are satisfied that Yanez’s appellate counsel has fully complied with the
responsibilities set forth in People v. Kelly (2006) 40 Cal. 4th 106, 109-110 and People v.
Wende (1979) 25 Cal. 3d 436, 441. No arguable issues exist.




                                             5
                                    DISPOSITION


      The judgment is affirmed.
      NOT TO BE PUBLISHED.




                                                              CHANEY, acting P. J.
We concur:




             JOHNSON, J.



                          *
             BENDIX, J.




      *
          Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.


                                            6